FILED

UNITED srArEs Drsriucr coURr NOV - 9 2012
F@R THE DISTRICT @F C@LUMBIA coerk, u.s. cramer & aankrupwy

Courts for the District of Co|umbla l
Will Anderson, )
)
Plaintiff, )
)
v. ) Civil Action No.

) 12 1822
)
Federal Bureau of Prisons et al. , )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of the complaint, pursuant to 28
U.S.C. § l9l5A, and the plaintiffs application to proceed in forma pauperis. For the following
reasons, the Court finds that this action is precluded under the doctrine of res judicata and,
therefore, will dismiss the case under § l9l 5A(b)(l) for failure to state a claim upon which relief
can be granted.

The plaintiff is a prisoner at the Federal Correctional Institution in Butner, North
Carolina, suing the Bureau of Prisons ("BOP") for allegedly maintaining inaccurate records. See
Civil Complaint ("Compl.") at 2. Although the plaintiff invokes the Constitution and various
federal statutes, see id. at l, his remedy lies exclusively under the Privacy Act, 5 U.S.C. § 552a.
See Chung v. U.S. Dep ’t of Justice, 333 F.3d 273, 274 (D.C. Cir. 2003) (afflrming district court’s
dismissal of constitutional claims "because . . . they are encompassed within the remedial
scheme of the Privacy Act.") (citations omitted).

The plaintiff states that he "finalized all BOP exhaustion of his remedy process on

February 2, 2009 . . . ." Ia'. at l. And he acknowledges that "[i]n September, 201 l, [he] filed a
1

Privacy Act Complaint pursuit [sic] to ‘Newly Discovered Evidence’ [that] BOP has failed to
maintain his records while acted [sic] wrongful, willfully, intentional in a conspiratorial manner
to destroy records as it pertain [sic] to Plaintiff’s detainer hold lodged and lifted in May l995."
Compl. 11 10 (citing Anderson v. BOP, Cv. No. l:l l-cv-0l522 (RCL~DAR) DCDC)). The
instant complaint is predicated on these same accusations. See Compl. at 4-5.

In the earlier action filed in this Court, Magistrate Judge Deborah A. Robinson issued a
Report and Recommendation ("R&R") on September 4, 2012, in which she found "solely upon
consideration of PlaintifF s complaint and the attachments thereto, that the instant action is barred
by the doctrine of res judz`cata." Ana’erson v. F ederal Bureau of Prisons, Civ. Action No. ll-
l522, R&R [Dkt. # 35] at 7. Magistrate Judge Robinson referred to, among other attachments,
"the order of the court in the Eastem District of North Carolina dismissing the action in which
the identical claims were brought . . . ." Id. She concluded that the "Plaintiff acknowledges that
he has litigated the same claims and issues, against the same parties, and that those claims and
issues have already been decided." Ia’. On September 27, 2012, Chief Judge Royce C. Lamberth
adopted the R&R, stating that "Magistrate Judge Robinson properly applied the doctrine of res
judicata to dismiss this action[,]" and he dismissed the case with prejudice. Id., Order [Dkt. #
38].

Under the principle of res judicata, a final judgment on the merits in one action "bars any
further claim based on the same ‘nucleus of facts’ . . . ." Page v. Um`ted States, 729 F.2d 818,
820 (D.C. Cir. 1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir.
l977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the
prior] action." Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002) (emphasis in original) (quoting

Allen v. McCurry, 449 U.S. 90, 94 (1980)); see I.A.M. Nat’l Pension Funa' v. Ina'us. Gear Mfg.
a 2

Co., 723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which
might have been litigated previously"); accord Crowder v. Bierman, Geesing, and Ward LLC,
713 F. Supp. 2d 6, 10 (D.D.C. 2010). "While it is true that res judicata is an affirmative defense,
courts may dismiss sua sponte when they are on notice that a claim has been previously decided
because of the policy interest in avoiding ‘unnecessary judicial waste.’ " Walker v. Seldman, 471
F. Supp. 2d 106, 114 n.12 (D.D.C. 2007) (quoting Arizona v. Calz`fornia, 530 U.S. 392, 412
(2000)). Since the plaintiff is foreclosed from litigating his Privacy Act claim in yet another civil

action, this case will be dismissed with prejudice pursuant to 28 U.S.C. § 191 5A(b)(1).'

nga/nl  /@§7”

VUnit@d'States District Judge

Date: October 2£ ,2012

' A separate Order accompanies this Memorandum Opinion.